DETAILED ACTION
The present application, filed on or after February 28, 2018, is being examined under the first inventor to file provisions of the AIA .   Claims 1-20 were examined in Non-Final dated 2/5/2020 and a Final office action in response to Applicants amendments dated 5/5/2020 was mailed on 6/8/2020. Applicant requested for continued examination under 37 CFR 1.114 with a submission filed on 9/8/2020. Post RCE a Non-Final office action was mailed on 10/05/2020.
This office action is in response to Applicants further amendment and arguments dated 01/05/2021.
 
Claim Interpretation
	The claims and the specification use terminology which sometimes appears unclear. This is to clarify how these terms are interpreted for this examination. The claims use reference frequency, second frequency, third frequency RF power and RF generator. The reference frequency appears as (CEX - common exciter). Reference frequency is like a signal which could be a low level RF signal or a data item (Bhutta et al 2010/0123502). It would be clear to one of ordinary skill in the art that reference signal itself does not drive RF power required to generate plasma. In a state where RF power is coupled to reference frequency it follows the reference frequency but delivers power at level required for plasma process. When RF power is decoupled it may not follow the reference frequency. A situation where decoupling may be advantageously is when frequency is varied to improve matching. Change over from uncoupled RF power to coupled RF power would require the RF power frequency to be equal to the reference frequency and therefore would require it to be ramped up or down to reference frequency. Reference frequency would generally be unchanged. However, a situation may arise when reference 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Imran Bhutta et al (US 20100123502) in view of Coumou et al (20140320013) and further in view of Grandemenge et al (20140197761). 
Imran Bhutta et al disclose a method of supplying radio frequency (RF) power to a plasma process chamber, generating a reference frequency (Fig 7, the reference frequency is disclosed on the left side of Master power supply 31) in a first RF generator that is configured to be output by the first RF generator for use as a reference by multiple RF generators (Fig 7, four in this configuration); generating a second frequency in the first RF generator as a first RF power 
Regarding decoupling, the claim appears to first require using reference to couple RF power to it and then decouple it. Decoupling being opposite to coupling, it would be obvious to have decoupling since that would be traditional.
An example where both coupled and decoupled states are disclosed more explicitly is in Coumou et al (See Fig 8 and para 30). They are coupled when control signal is present and uncoupled when control signal is absent. 
It would be obvious to have the capability of both coupling for the advantage of having common frequency as discussed previously in this prosecution as well as decoupling for frequency tuning. 
Regarding the limitation of “first RF power output frequency of the first RF out is adjusted” it appears that adjustment refers to adjustment of frequency such as frequency tuning which would be done only in decoupled state.
Grandemenge et al disclose frequency tuning in several configurations. For example in Fig 5 and 6, one reference drives one application device. While in Fig 7 a single reference could control plurality of devices.
It would have been obvious and advantageous for decoupling to allow frequency shifting. 
 Regarding claim 6 as discussed above, the third frequency as put out by RF source could be coupled or uncoupled to the reference frequency as required. Coumou et al as above discloses both instances.
Regarding claim 7 transmitting reference frequency in parallel to another RF generator is disclosed by Imran Bhutta et al (Fig 7).
. 

Claims 2-5, 8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over   Imran Bhutta (US 20100123502), Coumou et al (20140320013) and Grandemenge et al (20140197761) as applied to claim 1 and further in view of  (Qiao et al (US 20170018593) or Leray et al (2015/0130354)). 
Regarding these claims, reference frequency is made to ramp up/down to couple to a new reference frequency. As discussed in Imran Bhutta and Coumou et al, coupling after decoupling would be when the frequencies are equal. It would be obvious to change the frequency before- hand in preparation for coupling after a decoupled state. Since abrupt change causes destabilization it would be obvious to ramp up or ramp down. Ramp of frequency up/down is disclosed in the prior art.
For example, Qiao et al disclose a phase-locked loop (PEL) circuit configured to generate a changing ramp clock signal based on a variable signal and a reference clock signal (See paragraphs 20-24, claim 1 and Fig 1-3).
Similarly, Leray et al disclose frequency tuning by ramping it up/down. As disclosed in Fig 2 frequency tuning takes the form of ramping up or ramping down. One of ordinary skill in the art would know/ that abrupt frequency change in electrical systems cause instability.
Therefore it would have been obvious for one of ordinary skill in the art at the time of invention to decouple the generated frequency from reference frequency for applications where tuning of individual frequencies and not dependence on matching circuits would be more desirable and also use ramp of frequency before coupling as that would be less destabilizing.
Regarding claim 15, Leray discloses decoupling since that would allow frequency shifting to enable tuning.
Regarding claim 16 and 17 coupling to a fixed reference frequency would be no different than to coupling to a changed reference frequency arid would require ramp up/down to remove frequency difference before coupling.
Regarding claim 20 using same frequency across different chambers would be basically duplication of parts since that would require no inventive step and would be obvious.



Claims 7 and 9 are also rejected under 35 U.S.C. 103 as being unpatentable over Imran Bhutta (US 20100123502), Coumou et al (20140320013) and Grandemenge et al (20140197761) as applied to claim 6 and further in view of  Kenneth Kaplan (US 20190080886) ). 
As discussed above regarding claims 7 and 9, having plurality of CEX out on one master is same as chaining CEX downstream from CEX in to CEX out to CEX in, since that would be electrically same. 
Kenneth Kaplan discloses propagation of external RF in to external RF out in chain to next RF generator (Fig 4).
It would have been obvious to supplement the teaching of Imran Bhutta et al, Coumou et al or Kenneth Kaplan to arrive at the claimed inventions of these claims.


Response to Arguments and amendments
Applicant’s arguments regarding Grimbergen not disclose decoupling is not persuasive. It would be obvious that if coupling is disclosed decoupling as being not coupling would be disclosed. In the Non-Final, secondary reference of particularly Coumou et al was used to show explicit statement to that effect. It is not persuasive since the Applicant keeps ignoring this.
Regarding decoupling relevant case law states that, omission of an element with a corresponding omission of function is within the level of ordinary skill. In re Wilson 153 USPQ 740 (CCPA 1967); In re Portz 145 USPQ 397 (CCPA 1965); In re Larson 144 USPQ 347 (CCPA 1965); In re Karlson 136 USPQ 184 (CCPA 1963); In re Listen 58 USPQ 481 (CCPA 1943); In re Porter 20 USPQ 298 (CCPA 1934).
.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436.  The examiner can normally be reached on 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716